UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6121


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TILDEN VARDEN HALL,

                Defendant - Appellant.



                            No. 12-6122


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TILDEN VARDEN HALL,

                Defendant - Appellant.




Appeals from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge.    (4:09-cr-00011-JLK-RSB-1; 4:11-cv-80385-JLK-
RSB)


Submitted:   May 24, 2012                  Decided:   May 30, 2012
Before MOTZ and   DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge


No. 12-6121, affirmed; No. 12-6122, dismissed by unpublished per
curiam opinion.


Tilden Varden Hall, Appellant Pro Se.  Ronald Andrew Bassford,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               In Case No. 12-6121, Tilden Varden Hall appeals the

district       court’s      order    denying        his    motion     for        reduction      of

sentence.        We have reviewed the record and find no reversible

error.      We      therefore       affirm     for       the   reasons      stated       by    the

district court.          United States v. Hall, No. 4:09-cr-00011-JLK-

RSB-1 (W.D. Va. Jan. 3, 2012).

               In Case No. 12-6122, Hall seeks to appeal the district

court’s    order       dismissing       without      prejudice        his        conditionally

filed 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                The order is

not    appealable       unless      a   circuit          justice     or    judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability         will      not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies        this    standard      by

demonstrating         that     reasonable          jurists      would       find       that    the

district       court’s      assessment       of     the    constitutional             claims    is

debatable      or     wrong.        Slack    v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion     states       a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.
3
at   484-85.       We    have    independently          reviewed     the   record   and

conclude    that        Hall    has   not       made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented     in    the    materials

before   the   court      and   argument        would    not   aid   the    decisional

process.

                                                            No. 12-6121, AFFIRMED
                                                           No. 12-6122, DISMISSED




                                            4